--------------------------------------------------------------------------------

Exhibit No. 10.5
 
409A Amendment
to the
Citizens National Bank of Elkins
Executive Supplemental Retirement Plan Executive Agreement


Citizens National Bank of Elkins (“Bank”) and (“Executive”) originally entered
into the Citizens National Bank of Elkins Executive Supplemental Retirement Plan
Executive Agreement (“Agreement”) on January 14, 2003.  Pursuant to Subparagraph
V (C) of the Agreement, the Bank and the Executive hereby adopt this 409A
Amendment, effective January 1, 2005.  The First Amendment to the Executive
Supplemental Retirement Plan Executive Agreement dated January 1, 2004, is
effectively revoked.


RECITALS


This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A.  Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A.  Therefore, the following
changes shall be made:


1.
The following provision regarding “Separation from Service” distributions shall
be added as a new subparagraph (J) under Section I, as follows:



Separation from Service: 


Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Executive’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations Section
1.409A-1(h).


2.
Subparagraph II (A), “Retirement Benefits”, shall be deleted in its entirety and
replaced with the following Subparagraph II (A):



Retirement Benefits:


Subject to Subparagraph II (D) hereinafter, an Executive who remains in the
employ of the Bank until the Normal Retirement Age (Subparagraph I [I]) shall be
entitled to receive the balance in the Pre-Retirement Account in one hundred
twenty (120) equal monthly installments commencing thirty (30) days following
the Executive’s retirement.  In addition to these payments and commencing in
conjunction therewith, the Index Retirement Benefit (Subparagraph I [F]) for
each Plan Year subsequent to the Executive’s retirement, and including the
remaining portion of the Plan Year in which the Executive retires, shall be paid
in monthly installments to the Executive until the Executive’s death.


10

--------------------------------------------------------------------------------


 
3.
Subparagraph II (B), “Termination of Service”, shall be deleted in its entirety
and replaced with the following Subparagraph II (B):



Termination of Service:


Subject to Subparagraph II (D), should an Executive suffer a Termination of
Service the Executive shall be entitled to receive the percentage set forth
hereinbelow that corresponds to the number of full years of employment with the
Bank from the date of first employment with the Bank and to the Age of the
Executive while employed by the Bank only (to a maximum of 100%), times the
balance in the Pre-Retirement Account payable to the Executive in one hundred
twenty (120) equal monthly installments commencing thirty (30) days following
the Executive’s Normal Retirement Age (Subparagraph I [I]).  In addition to
these payments and commencing in conjunction therewith, the percentage set forth
hereinbelow that corresponds to the number of full years of employment with the
Bank from the date of first employment with the Bank and to the Age of the
Executive while employed by the Bank only (to a maximum of 100%), times the
Index Retirement Benefit for each Plan Year subsequent to the year in which the
Executive attains the Normal Retirement Age, and including the remaining portion
of the Plan Year in which the Executive attains Normal Retirement Age, shall be
paid in monthly installments to the Executive until the Executive’s death.


Total years of Employment and Age while Employed only
Vested
   
Less than Age 65 and less than 30 full years of employment
0%
   
Age 62, 63, or 64 and 30 full years of employment
100%
   
Age 65 or older regardless of years of employment shall apply
100% and Subparagraph II (A)

 
11

--------------------------------------------------------------------------------


 
4.
Subparagraph II (C), “Death”, shall be deleted in its entirety and replaced with
the following Subparagraph II (C):



Death:


Should the Executive die while there is a balance in the Executive’s
Pre-Retirement Account (Subparagraph I [E]), said unpaid balance of the
Executive’s Pre-Retirement Account shall be paid in one hundred twenty (120)
equal monthly installments to the individual or individuals the Executive may
have designated in writing and filed with the Bank.  In the absence of any
effective beneficiary designation, the unpaid balance shall be paid as set forth
herein to the duly qualified executor or administrator of the Executive’s
estate.  Said payments due hereunder shall commence the first day of the second
month following the decease of the Executive and continue until paid in full.


5.
Subparagraph II (F), “Disability”, shall be deleted in its entirety and replaced
with the following Subparagraph II (F):



Disability:


Subject to Subparagraph II (D) as it pertains to Discharge for Cause only, if
the Executive should become Disabled, this Agreement shall terminate upon the
date of said Disability and the Executive shall be paid the balance in the
Executive’s Pre-Retirement Account calculated as of the date of said Disability,
payable in one hundred twenty (120) equal monthly installments commencing thirty
(30) days following said Disability until paid in full.  “Disability” shall mean
Executive: (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering executives of the
Bank.  Medical determination of Disability may be made by either the Social
Security Administration or by the provider of an accident or health plan
covering employees of the Bank, provided that the definition of Disability
applied under such Disability insurance program complies with the requirements
of Section 409A.  Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.
 
12

--------------------------------------------------------------------------------




6.
A new Subparagraph II (G) shall be added as follows:



Restriction on Timing of Distribution: 


Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Bank if any stock of the Bank is publicly traded on
an established securities market or otherwise.  In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first day of the
seventh month following Separation from Service.  If payments are scheduled to
be made in installments, the first six (6) months of installment payments shall
be delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular
schedule.  If payment is scheduled to be made in a lump sum, the lump sum
payment shall be delayed for six (6) months and instead be made on the first day
of the seventh month.


7.
A new Subparagraph II (H) shall be added as follows:



Certain Accelerated Payments:


The Bank may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Executive of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).


8.
Section IV, “Change of Control”, shall be deleted in its entirety and replaced
with the following Section IV:



CHANGE IN CONTROL


“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.  Upon a Change in Control, the Executive shall become one
hundred percent (100%) vested in the benefits described in Subparagraph II (A)
herein as if the Executive had been continuously employed by the Bank until the
Executive’s Normal Retirement Age.  Such benefits shall be paid to the Executive
in the same form and with the same timing as the benefit described in
Subparagraph II (A), except that payments shall commence at Normal Retirement
Age.  In addition, the Board of Directors shall no longer have sole discretion
to amend the Opportunity Cost as set forth in Subparagraph I (H), and said
Opportunity Cost shall be the rolling five (5) year average of the three (3)
year Treasury Bill as set forth in said Subparagraph.
 
13

--------------------------------------------------------------------------------


 
9.
A new Subparagraph V (L) shall be added as follows:



Subsequent Changes to Time and Form of Payment:


The Bank may permit a subsequent change to the time and form of benefit
distributions.  Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement.  Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:


 
(4)
the subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

 
(5)
the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 
(6)
in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.

 
Therefore, the foregoing changes are agreed to.

 

       
For the Bank
                     
Date
   
Date
   

 
 
14

--------------------------------------------------------------------------------

 